Citation Nr: 0828763	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-40 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder, to include as secondary to the veteran's service-
connected lumbar paravertebral myositis, scoliosis.  

2.  Entitlement to an initial compensable disability 
evaluation for radiculopathy of the left lower extremities.  

3.  Entitlement to an initial compensable disability 
evaluation for erectile dysfunction.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1968 to December 
1971 and from March 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, granting service connection for the 
veteran's radiculopathy of the left lower extremity and the 
veteran's erectile dysfunction, at a noncompensable 
disability evaluation, and denying the veteran's claim of 
entitlement to service connection for an anxiety disorder.  

The rating action of March 2005 had also confirmed and 
continued the 40 percent disability evaluation assigned to 
the veteran's service-connected lumbar paravertebral 
myositis, scoliosis, and intervertebral disc displacement.  
The veteran disagreed with this evaluation in June 2005 and 
he was issued a statement of the case in October 2005.  
However, on the November 2005 substantive appeal, he 
specifically excluded this issue.  Therefore, this issue is 
not before the Board for appellate review at this time.

In February 2006, the veteran was afforded a hearing at the 
VA RO in San Juan, Puerto Rico before a Decision Review 
Officer.  A copy of the transcript from this hearing has been 
incorporated with the record.  

The issue of entitlement to an initial compensable disability 
rating for erectile dysfunction is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  A psychiatric disorder, to include an anxiety disorder, 
was not incurred in service and is not causally related to 
the veteran's service-connected lumbar paravertebral 
myositis, scoliosis.  

2.  The veteran's radiculopathy of the left lower extremity 
has been productive of mild incomplete neuritis of the 
sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder, to include an anxiety disorder, have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).  

2.  The criteria for an initial disability evaluation of 10 
percent for radiculopathy of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124, Diagnostic Code 
8520 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in December 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim of service connection on 
appeal, and of his and VA's respective duties for obtaining 
evidence.  He was also informed of what was required to 
establish a claim of service connection secondary to a 
service-connected disability.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until March 2006.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran's claim of entitlement to an initial compensable 
disability rating for radiculopathy of his left lower 
extremity arises from his disagreement with the initial 
evaluation following the grant of service connection in March 
2005.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in April 2003 and February 2005.  VA has 
obtained these records as well as the records of the 
veteran's outpatient treatment with VA.  The veteran's Social 
Security Administration (SSA) records have also been 
associated with the record of evidence.  Significantly, 
neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



Service Connection for an Anxiety Disorder

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2007); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Facts and Analysis 

The veteran contends that he is entitled to service 
connection for a psychiatric disorder, to include an anxiety 
disorder.  According to the veteran, his anxiety disorder 
began because of his service connected back disability.  
However, the evidence establishes that the veteran's anxiety 
disorder is not due to the veteran's service-connected back 
disorder or his military service.  

In April 1976, the veteran was treated by a private 
psychiatrist.  The psychiatrist diagnosed the veteran with a 
chronic and severe anxiety reaction.  According to the 
psychiatrist, the anxiety condition was considered to be a 
"result of the accident sustained at Panama (low back 
injury)."  The examiner based this conclusion on the 
veteran's reported history of emotional instability with 
anxiety while stationed in Vietnam.  The veteran also 
reported that upon discharge, he was unable to work or study 
due to his "emotional decompensation [sic]."  Based on the 
veteran's statements, the examiner diagnosed an anxiety 
disorder secondary to the veteran's military service.

The Board does not find the above conclusion to be persuasive 
in this case.  Initially, the veteran's service medical 
records fail to disclose that the veteran ever sought 
treatment for, or complained of, anxiety.  The Board 
recognizes that according to the report of medical history 
filled out by the veteran as part of his April 1975 
separation examination, the veteran did indicate that he 
suffered from depression or excessive worry and nervous 
trouble. The physician commented, however, that the veteran 
was worried about his wife, who was hospitalized at the time 
of the examination.  The physician concluded that the 
veteran's psychiatric condition was "normal" at the time of 
separation.  There is no indication that the veteran was 
anxious over a back injury.  

Furthermore, according to the April 1976 psychiatric report, 
the veteran stated that he suffered from emotional 
instability with anxiety from 1968 to 1971, while stationed 
in Vietnam.  However, the separation examination conducted in 
December 1971 was psychiatrically normal.  Moreover, upon 
reenlistment in March 1974, the veteran indicated that he did 
not then, nor had he ever, suffered from depression or 
excessive worry or nervous trouble of any sort.  The 
examining physician also indicated that the veteran's 
psychiatric condition was "normal" in 1974.  Therefore, it 
appears that the veteran did not in fact suffer from anxiety 
or depression during his military service.  

As for the veteran's statements recorded in the April 1976 
psychiatric report that he suffered from anxiety during 
service as a consequence of his back injury, information 
simply recorded by a medical examiner, unenhanced by any 
additional medical comment, does not constitute "competent 
medical evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Id.  In addition, medical opinions premised upon an 
unsubstantiated account of a veteran are of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrence(s) described); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitation of a veteran or 
other claimant).  

The record is void of any indication that the veteran again 
sought treatment for any psychiatric disorder after April 
1976, until the veteran underwent a depression screening in 
April 2003 during VA outpatient treatment.  There are also 
copies of the veteran's Social Security Administration (SSA) 
records dated April 2005.  The veteran's physician, E.C., 
M.D., indicated on the SSA records that the veteran was first 
seen for psychiatric treatment in April 2003.  E.C. noted 
that the veteran's symptoms of "anxiety and or depression" 
started while the veteran was in the military serving in 
Vietnam.  However, there is no evidence provided to support 
this conclusion, and it appears to be a recitation of the 
veteran's own report of his medical history.  For the same 
reasons discussed above, the Board does not find this 
conclusion to be credible medical evidence.  

Finally, in February 2005, the veteran was afforded a VA 
examination to determine the degree and etiology of his 
anxiety disorder.  According to the VA examiner, the 
veteran's medical records were reviewed, the veteran's claims 
folder was reviewed, and the veteran was interviewed.  During 
the examination, the veteran reported having developed a 
depressive episode three years prior to the date of this 
examination, and had to start psychiatric treatment at that 
time. 

Upon completion of the examination, the VA examiner concluded 
that the veteran's current anxiety disorder is not caused by 
or a result of the veteran's in-service medical conditions.  
Rather, the examiner concluded there was no evidence in the 
claims folder, in the veteran's clinical history, or in the 
veteran's mental status examination to establish that the 
veteran's anxiety disorder is related to the veteran's 
service-connected medical conditions.  The examiner noted 
that the objective evidence established that the veteran's 
anxiety was precipitated by stressful situations in the 
veteran's prior employment.  Specifically, the examiner noted 
poor interpersonal relations with the veteran's supervisor.  
The examiner noted that the veteran's symptoms improved after 
he retired from his previous employment, and according to the 
veteran, he has not felt anxious, tense, or irritable since 
his retirement.  

Based on the medical evidence above, the Board finds that a 
grant of secondary service connection is not warranted.  
While the veteran asserts that his anxiety disorder should be 
service-connected as secondary to his service-connected 
disorder, the Board will also consider the veteran's claim on 
a direct basis to afford him all possible avenues of 
entitlement.  

However, based on the reasons already outlined above, the 
Board finds that the veteran is not entitled to service 
connection on a direct basis.  There is no medical evidence 
of treatment for or complaints of a psychiatric disorder 
throughout the entirety of the veteran's military service.  
Again, as noted above, the veteran's psychiatric condition 
was described as "normal" upon separation in April 1975.  
While the veteran did indicate during this examination that 
he was anxious and depressed, the in-service examiner 
associated this with the current hospitalization of his wife.  
Finally, the February 2005 VA examiner provided a negative 
nexus opinion as to the veteran's anxiety disorder and his 
military service.  

The Board recognizes that the veteran did seek treatment for 
anxiety in April 1976, but it appears from the evidence of 
record that the veteran did not seek treatment again until 
2003.  Therefore, the Board finds that the veteran's anxiety 
of 1976 was an acute and transitory condition that resolved 
itself after April 1976.  Likewise, according to the 
veteran's February 2005 VA examination, the veteran's 
feelings of anxiety have left since he retired from his prior 
place of employment.  As such, it appears that the veteran's 
more recent anxiety symptoms have resolved.  

Since the veteran did not seek treatment for anxiety during 
his military service, and since the veteran's most recent 
diagnosis of anxiety was found to be unrelated to the 
veteran's military service, the Board finds that service 
connection for a psychiatric condition is not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a psychiatric disorder, to include 
an anxiety disorder, must be denied.

Increased Rating for Radiculopathy of the Left Lower 
Extremity

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124a.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6.  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, 
Diagnostic Code 8620 refers to neuritis of the sciatic nerve 
and Diagnostic Code 8720 refers to neuralgia of the sciatic 
nerve.  

Facts and Analysis 

The veteran was granted service connection for radiculopathy 
of the left lower extremity in March 2005.  The decision 
granting service connection assigned a noncompensable 
disability evaluation under Diagnostic Code 8620, noting that 
the evidence does not show mild incomplete paralysis below 
the left knee.  Upon review of the evidence, the Board finds 
that the evidence of record warrants a 10 percent, rather 
than a noncompensable, disability evaluation.  

In February 2005, the veteran was afforded a VA neurological 
examination.  The examiner concluded that the veteran had 
bilateral lumbosacral radiculopathy secondary to his lumbar 
paravertebral myositis, scoliosis.  Upon examination, it was 
noted that the veteran had diminished pinprick and smooth 
sensation on the right leg.  This was not noted for the left 
leg.  The examiner also found that the veteran had no muscle 
atrophy, normal muscle tone, and normal strength in both 
legs.  

The veteran's reflexes were also tested as part of this 
neurological examination.  Patellar reflexes were noted to be 
positive 1 for both the right and the left leg, and the 
examiner noted an absent left Achilles reflex of 0 for the 
left leg and an Achilles reflex of positive 1 for the right 
leg.  Straight leg raising and Lasègue's sign were negative 
for the left leg and positive for the right leg.  

The veteran currently has a noncompensable disability 
evaluation for radiculopathy of his left lower extremity.  
The next-higher disability evaluation of 10 percent requires 
mild, incomplete paralysis of the left extremity below the 
knee.  The Board finds that the veteran's disability level is 
more appropriately represented by a 10 percent disability 
rating than a 0 percent disability rating.  

According to the February 2005 VA examination, the veteran's 
Achilles reflex was absent for the left extremity.  Such 
absence is indicative of neurological damage.  Additionally, 
patellar reflex of the left lower extremity was positive 1, 
which represents somewhat diminished reflexes.  Since a 
characteristic of neuritis is loss of reflexes, the Board 
finds that such damage warrants the assignment of a 10 
percent disability rating under Diagnostic Code 8621.  


ORDER

Entitlement to service connection for an anxiety disorder, to 
include as secondary to the veteran's service-connected 
lumbar paravertebral myositis, scoliosis, is denied.  

Entitlement to an initial disability rating of 10 percent for 
radiculopathy of the left lower extremity is granted.  


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required:  
There must be a decision by the RO; the veteran must timely 
express disagreement with the decision; VA must respond by 
issuing a statement of the case that explains the basis for 
the decision to the veteran; and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his or her argument in a 
timely filed substantive appeal.  38 U.S.C.A. §§ 19.4, 
20.101; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  See 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(it is a well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, and that a 
potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte or by any part at any stage in the 
proceedings, and, once apparent, must be adjudicated).  

The veteran's November 2005 substantive appeal to the Board 
included the issue of entitlement to an initial compensable 
disability evaluation for erectile dysfunction.  However, the 
Board does not yet have jurisdiction over this issue.  The RO 
decision granting a noncompensable disability evaluation is 
dated March 28, 2005.  VA received a notice of disagreement 
(NOD) from the veteran on June 29, 2005.  The veteran's NOD 
was very specific in that he disagreed with the denial of 
service connection for "issues #2, 3, and 4," and that he 
wanted a higher disability rating for "issue #6."  No 
mention was made of erectile dysfunction or issue number one, 
which involved erectile dysfunction.  As such, the veteran's 
NOD did not include all of the issues from the March 2005 
rating decision See, Jarvis v. West, 12 Vet. App. 559 (1999); 
Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000) (holding that 
a narrow or specific NOD may limit jurisdiction to specific 
elements).   

As a result, a statement of the case was issued in October 
2005 regarding only the four issues outlined in the veteran's 
NOD.  However, the veteran's Form 9 included the issue of 
erectile dysfunction, and it appears that no SOC has been 
issued in response.  Since the veteran's Form 9 was issued 
less than one year from the date of the original unfavorable 
RO decision, the document is a timely NOD.  See 38 C.F.R. § 
20.302.  The claim remains pending in appellate status (see 
38 C.F.R. § 3.160(c)) and requires further action by the RO.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  
Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative, addressing the issue of 
entitlement to an initial compensable 
disability evaluation for erectile 
dysfunction and including citation to all 
relevant laws and regulations pertinent to 
this claim.  The veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, 
only if the appeal is timely perfected, 
the issue be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



 Department of Veterans Affairs


